Citation Nr: 1525474	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO. 13-35 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a foot disability, to include bilateral hallux valgus, flat feet, and right foot degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to June 2002 and from June 2004 to August 2008.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


FINDINGS OF FACT

1. The most probative and competent evidence does not support finding that the Veteran has been diagnosed with flat feet during the period on appeal.

2. The most competent and probative evidence does not support finding that the Veteran's bilateral hallux valgus or right foot DJD are related to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability, to include hallux valgus, flat feet, and right foot DJD and are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in January 2011 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist the Veteran with his service connection claim, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See generally 38 C.F.R. § 3.159(c).  The record in this case includes service treatment records, VA treatment records, private treatment records, and lay evidence.

Additionally, a VA examination was conducted in June 2011 in connection with the Veteran's claim.  Review of the June 2011 VA examination report reflects that it is adequate for the purpose of adjudicating the Veteran's claim.  Specifically, the examination report reflects that diagnoses and opinions which are consistent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  Moreover, neither the Veteran nor her representative has challenged the adequacy of the examination.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Service Connection - General

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  Other specifically enumerated chronic disorders, including arthritis and/or a psychosis, will be presumed to have been incurred in, or aggravated by, service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis (i.e. degenerative joint disease).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be competent.  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).


III. Service Connection - Foot Disability

The Veteran has asserted that she acquired flat feet as a result of excessive marching in poor fitting combat boots.  Specifically, the Veteran cites a July 1997 service treatment record that reflects treatment for blisters on her heels and pain in the arch of her right foot.

In June 2011 the Veteran underwent a VA examination where she was diagnosed with bilateral hallux valgus and mild right foot DJD.  The report includes X-Rays that revealed no evidence of flat feet, nor was there clinical evidence of flat feet.  While the Veteran has stated that she was diagnosed with flat feet and prescribed inserts in 2002 or 2003 by a podiatrist, no medical records detailing this treatment were located.  However, even had the Veteran been diagnosed in 2002 or 2003, she does not have a current diagnosis of flat feet, or a diagnosis sufficiently proximate to the date of her claim.  In the absence of proof of a disability there can be no valid claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the board will instead focus the remaining analysis on whether the Veteran's right foot DJD and bilateral hallux valgus is related to her service.

With regard to the Veteran's right foot DJD and bilateral hallux valgus, the competent and probative evidence of record does not weigh in favor of finding that the disabilities are related to service.  Specifically, the Veteran asserts that these disabilities are the result of her use of ill-fitting combat boots and excessive marching that resulted in blisters and right foot pain in 1997.  However, this appears to be the only notation of treatment for a foot disability during service.  An April 2001 report of medical examination reflects a normal foot examination.  Additionally, the Veteran denied a history of foot trouble on a corresponding report of medical history.  She also denied a history of foot trouble in September 2001 and again in April 2006.  On an April 2006 functional capacity certificate the Veteran denied having a medical condition that would prevent her from walking 12 miles in combat boots with or without field gear.  She also denied having a medical condition that would prevent her from remaining on her feet for one hour.

Additionally, the Board finds the August 2011 VA examiner's opinion to be highly probative.  The examiner, after a review of the record and examination of the Veteran, opined that the hallux valgus and right foot DJD disabilities were not caused by the in-service treatment for heel blisters and right foot arch pain.  In support of her opinion the examiner noted that the 1997 incident was isolated and resolved per the Veteran's report.  Further, blisters are lesions that involve only the skin that likely were precipitated by the use of inappropriate footwear and prolonged marching.  She also noted that hallux valgus is an enlargement of bone or tissue around the joint at the head of the big toe, whereas the Veteran complained of blisters on her heels and pain in her right arch.  She also noted that the Veteran's right foot DJD is located in the metatarsophalangeal joint and not the arch where she complained of pain while in service.

With regard to the right foot DJD, the Board does not find that continuity of symptomatology has been established since service.  As described, the Veteran denied a history of foot trouble following the 1997 in-service injury.  She also denied a medical condition that would have prevented her from walking, running, standing, or carrying 40 pounds, in 2006.  While the Veteran has asserted that she has experienced foot pain since 1997, the record, including her own reports of medical history, do not support her assertions.

In sum, the evidence of record does not support a finding that the Veteran's foot disabilities are related to service.  The competent medical evidence reflects that there is no etiological connection between any of the Veteran's current foot disabilities and the 1997 in-service injury.  The August 2011 opinion is well reasoned and supported by adequate rationale.  The examiner reviewed the entire record along with pertinent medical literature and relied on her expertise as a clinician in reaching her opinion.  She addressed each of the Veteran's diagnosed disabilities and opined as to why they were not caused by her in-service injury.  Additionally, the record is silent for a competing positive medical opinion relating any of the Veteran's foot disabilities to her military service. 

Further, the Veteran's assertions regarding the etiology of her foot disabilities and a relationship between them and her military service are not competent evidence.  While the Veteran is competent to report experiencing bilateral foot pain, which is capable of lay observation, she is not competent to render a medical diagnosis, or to opine as to whether her currently diagnosed bilateral foot disabilities are related to service.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).  Therefore, the weight of the evidence is against finding that the Veteran's bilateral foot disabilities are related to service.

Based on the nexus evidence of record, the criteria for service connection for a bilateral foot disability are not met, as the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted on a secondary basis.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a foot disability, to include bilateral hallux valgus and right foot degenerative joint disease (DJD) is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


